[Cite as Ford v. Ford, 2012-Ohio-5454.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



CHRISTINA A. FORD, nka STROPE                    JUDGES:
                                                 Hon. Patricia A. Delaney, P. J.
        Plaintiff-Appellant                      Hon. John W. Wise, J.
                                                 Hon. Julie A. Edwards, J.
-vs-
                                                 Case No. 2012 AP 03 0025
JAMES J. FORD

        Defendant-Appellee                       OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Case No. 2002 TC 110530


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       November 26, 2012



APPEARANCES:

For Plaintiff-Appellant                       For Defendant-Appellee

RICHARD J. FOX                                JOSEPH I. TRIPODI
122 South Wooster Avenue                      114 East High Street
Strasburg, Ohio 44680                         New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 2012 AP 03 0025                                             2

Wise, J.

        {¶1}   Appellant Christina A. Ford nka Strope appeals the decision of the Court

of Common Pleas, Tuscarawas County. The relevant facts leading to this appeal are as

follows.

        {¶2}   Appellant-mother and appellee-father, the parents of L.F., born in 1998,

were divorced in Tuscarawas County in June 2003. The 2003 divorce decree originally

granted shared parenting as to L.F. However, pursuant to a post-decree judgment entry

filed October 17, 2005, shared parenting was terminated and appellant-mother was

named the residential parent of L.F.

        {¶3}   In 2006, appellant married Kenneth Strope. However, on July 7, 2010,

appellant and Strope were divorced.

        {¶4}   On December 29, 2010, Appellee James Ford filed a post-decree motion

for reallocation of parental rights and responsibilities, seeking a change of custody of

L.F. The matter proceeded to an evidentiary hearing before a magistrate on October 6,

2011.

        {¶5}   On November 14, 2011, the magistrate issued a decision recommending,

inter alia, that appellant-mother should maintain custody of L.F., with expanded

companionship time for appellee-father.

        {¶6}   On November 22, 2011, appellee filed an objection to the decision of the

magistrate. On December 28, 2011, appellee filed a supplement to his objection.

Appellant filed a response to the objection and supplement on January 9, 2012.

        {¶7}   Following a non-oral consideration, the trial court issued a judgment entry

on March 2, 2012 adopting in part and modifying in part the decision of the magistrate.
Tuscarawas County, Case No. 2012 AP 03 0025                                            3


Most importantly, the trial court rejected the magistrate’s decision as to custody of the

child, and ordered that residential parent status and custody be granted to appellee-

father. On March 23, 2012, modified support orders were issued.

       {¶8}   On March 30, 2012, appellant filed a notice of appeal. She herein raises

the following sole Assignment of Error:

       {¶9}   “I. THE TRIAL COURT ABUSED ITS DISCRETION BY MODIFYING THE

PRIOR CUSTODY DECREE WHEN THERE WAS INSUFFICIENT EVIDENCE OF A

‘CHANGE OF CIRCUMSTANCES’ REQUIRED BY STATUTE; INSUFFICIENT

EVIDENCE THAT THE CHANGE OF CUSTODY WAS NECESSARY TO SERVE THE

BEST INTERESTS OF THE MINOR CHILD; AND INSUFFICIENT EVIDENCE THAT

THE HARM LIKELY TO BE CAUSED BY A CHANGE OF ENVIRONMENT WAS

OUTWEIGHED BY THE ADVANTAGES OF THE CHANGE OF ENVIRONMENT TO

THE CHILD. THEREFORE THE FINDINGS OF THE TRIAL COURT WERE AGAINST

THE MANIFEST WEIGHT OF THE EVIDENCE AS THEY WERE NOT SUPPORTED

BY COMPETENT AND CREDIBLE EVIDENCE.”

                                                I.

       {¶10} In her sole Assignment of Error, appellant argues the trial court abused its

discretion in modifying its prior orders as to custody of L.F. We disagree.

                                      Standard of Review

       {¶11} We generally review a trial court's decision allocating parental rights and

responsibilities under a standard of review of abuse of discretion. See Miller v. Miller

(1988), 37 Ohio St.3d 71, 74, 523 N.E.2d 846. An abuse of discretion occurs when the

trial court's judgment is unreasonable, arbitrary or unconscionable. Blakemore v.
Tuscarawas County, Case No. 2012 AP 03 0025                                                  4

Blakemore (1983), 5 Ohio St.3d 217, 219, 450 N.E.2d 1140. Furthermore, as an

appellate court, we are not the trier of fact. Lehman v. Lehman, Fairfield App.No. 11 CA

43, 2012-Ohio-2082, ¶ 17 (additional citations omitted).

        {¶12} In the case sub judice, appellant emphasizes that the present custody

issues were heard by a magistrate, whose recommendation to maintain L.F. in

appellant’s custody was overruled by the trial court judge, following appellee’s Civ.R. 53

objection, without the trial court taking additional evidence.1 Appellant thus suggests

that greater deference should be afforded to the magistrate under such circumstances.

See Appellant’s Brief at 15. However, we have generally recognized that a trial court

enjoys broad discretion in determining whether to sustain or overrule an objection to a

magistrate's decision. See, e.g., Rader v. Rader, Licking App.No. 07 CA 5, 2007-Ohio-

4288, ¶ 19, citing Remner v. Peshek (Sept. 30, 1999), Mahoning App.No. 97-CA-98,

1999 WL 803441. Moreover, magistrates are arms of their appointing courts, “which

remain responsible to critically review and verify the work of the magistrates they

appoint.” Quick v. Kwiatkowski (Aug. 3, 2001), Montgomery App. No. 18620, citing

Normandy Place Associates v. Beyer (1982), 2 Ohio St.3d 102. While the magistrate is

the "initial fact finder and issue resolver,” the trial court remains the "ultimate fact finder

and issue resolver.” See Dayton v. Whiting (1996), 110 Ohio App.3d 115, 118, 673



1
    The trial court noted as follows in regard to the parameters of its review:

“The Court has read the Transcript of 245 pages taken at the hearing held on October
6, 2011. *** The Court has also read the depositions of James J. Ford, Jr., Christina A.
Strope, and Tina Durant filed with the Court on October 4, 2011. The Court listened to
the child interview of May 9, 2011. The Court has also reviewed all of the exhibits
admitted into evidence at the hearing before the Magistrate on October 6, 2011.”

Judgment Entry, March 2, 2012, at 2.
Tuscarawas County, Case No. 2012 AP 03 0025                                                5


N.E.2d 671 (interpreting former Civ.R. 53 referee function). Thus, we find our essential

role in determining whether there is relevant, competent, and credible evidence upon

which the factfinder could base her judgment (see Tennant v. Martin–Auer, 188 Ohio

App.3d 768, 936 N.E.2d 1013, 2010–Ohio–3489, ¶ 16, citing Cross Truck v. Jeffries

(Feb. 10, 1982), Stark App. No. CA–5758, 1982 WL 2911) is not herein altered simply

because the trial court overruled the magistrate’s custody decision.

                                             Analysis

       {¶13} R.C. 3109.04(E)(1)(a) reads in pertinent part as follows: “The court shall

not modify a prior decree allocating parental rights and responsibilities for the care of

children unless it finds, based on facts that have arisen since the prior decree or that

were unknown to the court at the time of the prior decree, that a change has occurred in

the circumstances of the child, the child's residential parent, or either of the parents

subject to a shared parenting decree, and that the modification is necessary to serve

the best interest of the child. In applying these standards, the court shall retain the

residential parent designated by the prior decree or the prior shared parenting decree,

unless a modification is in the best interest of the child and one of the following applies:

       {¶14} “(i) The residential parent agrees to a change in the residential parent or

both parents under a shared parenting decree agree to a change in the designation of

residential parent.

       {¶15} “(ii) The child, with the consent of the residential parent or of both parents

under a shared parenting decree, has been integrated into the family of the person

seeking to become the residential parent.
Tuscarawas County, Case No. 2012 AP 03 0025                                               6


      {¶16} “(iii) The harm likely to be caused by a change of environment is

outweighed by the advantages of the change of environment to the child.”

                                Change in Circumstances

      {¶17} Appellant first contends there was an insufficient showing of a change in

circumstances to warrant a child custody change.

      {¶18} As an initial matter, we note appellee argues in his response brief that

appellant did not raise the issue of “change in circumstances” via an objection to the

decision of the magistrate.

      {¶19} Certainly, Civ.R. 53(D)(3)(b)(iv) provides that “a party shall not assign as

error on appeal the court's adoption of any factual findings or legal conclusion * * *

unless the party has objected to that finding or conclusion * * *.” See, e.g., Sano v.

Sano, Stark App.No. 2010CA00252, 2011–Ohio–2110, ¶ 16. However, in the case sub

judice, the magistrate initially ruled in appellant’s favor by recommending that L.F. stay

in appellant’s custody; it was thus appellee who thereupon filed a Civ.R. 53 objection.

      {¶20} Ordinarily, under such circumstances, we would not be inclined to apply

the waiver rule of Civ.R. 53(D)(3)(b)(iv) against an appellant who had not initiated the

objection proceedings before the trial court. However, in the case sub judice, appellant

filed a response to appellee’s objection, stating that “ *** although [appellant] continues

to believe that the change of circumstances required for a change of custody has not

occurred, the magistrate made that finding and [appellant] is not attacking the

magistrate’s finding.” Plaintiff’s Response to Objections, January 9, 2012, at 9. We

therefore find appellant waived the issue of “change in circumstances” in the within

appeal.
Tuscarawas County, Case No. 2012 AP 03 0025                                              7


       {¶21} Nonetheless, we have recognized that an appellant's failure to object to a

magistrate's decision does not bar appellate review of “plain error.” See, e.g.,

Tormaschy v. Weiss (July 6, 2000), Richland App .No. 00 CA 01, citing R.G. Real

Estate Holding, Inc. v. Wagner (April 24, 1998), Montgomery App. No. 16737. In the

case sub judice, the trial court, as the basis for its “change in circumstances” finding,

essentially relied on the fact that appellant-mother had remarried and had then been

divorced from Kenneth Strope, as well as the fact that L.F. had expressed a desire to

live with appellee-father. Upon review, we find no plain error in the trial court's

conclusion that a change had occurred in the circumstances of the child for purposes of

a custody review.

                                      Best Interest of the Child

       {¶22} Appellant next maintains that the trial court abused its discretion in finding

that a change of custody was in the best interest of L.F.

       {¶23} R.C. 3109.04(F)(1) states as follows:

       {¶24} “In determining the best interest of a child pursuant to this section,

whether on an original decree allocating parental rights and responsibilities for the care

of children or a modification of a decree allocating those rights and responsibilities, the

court shall consider all relevant factors, including, but not limited to:

       {¶25} “(a) The wishes of the child's parents regarding the child's care;

       {¶26} “(b) If the court has interviewed the child in chambers pursuant to division

(B) of this section regarding the child's wishes and concerns as to the allocation of

parental rights and responsibilities concerning the child, the wishes and concerns of the

child, as expressed to the court;
Tuscarawas County, Case No. 2012 AP 03 0025                                              8


       {¶27} “(c) The child's interaction and interrelationship with the child's parents,

siblings, and any other person who may significantly affect the child's best interest;

       {¶28} “(d) The child's adjustment to the child's home, school, and community;

       {¶29} “(e) The mental and physical health of all persons involved in the situation;

       {¶30} “(f) The parent more likely to honor and facilitate court-approved parenting

time rights or visitation and companionship rights;

       {¶31} “(g) Whether either parent has failed to make all child support payments,

including all arrearages, that are required of that parent pursuant to a child support

order under which that parent is an obligor;

       {¶32} “(h) Whether either parent or any member of the household of either

parent previously has been convicted of or pleaded guilty to any criminal offense

involving any act that resulted in a child being an abused child or a neglected child;

whether either parent, in a case in which a child has been adjudicated an abused child

or a neglected child, previously has been determined to be the perpetrator of the

abusive or neglectful act that is the basis of an adjudication; whether either parent or

any member of the household of either parent previously has been convicted of or

pleaded guilty to a violation of section 2919.25 of the Revised Code or a sexually

oriented offense involving a victim who at the time of the commission of the offense was

a member of the family or household that is the subject of the current proceeding;

whether either parent or any member of the household of either parent previously has

been convicted of or pleaded guilty to any offense involving a victim who at the time of

the commission of the offense was a member of the family or household that is the

subject of the current proceeding and caused physical harm to the victim in the
Tuscarawas County, Case No. 2012 AP 03 0025                                            9


commission of the offense; and whether there is reason to believe that either parent has

acted in a manner resulting in a child being an abused child or a neglected child;

       {¶33} “(i) Whether the residential parent or one of the parents subject to a

shared parenting decree has continuously and willfully denied the other parent's right to

parenting time in accordance with an order of the court;

       {¶34} “(j) Whether either parent has established a residence, or is planning to

establish a residence, outside this state.”

       {¶35} Because custody issues are some of the most difficult and agonizing

decisions a trial judge must make, he or she must have wide latitude in considering all

the evidence. Davis v. Flickinger (1997), 77 Ohio St.3d 415, 418, 674 N.E.2d 1159. We

note that there is no requirement that a trial court separately address each factor

enumerated in R.C. 3109.04. In re Henthorn, Belmont App. No. 00-BA-37, 2001-Ohio-

3459. Absent evidence to the contrary, an appellate court will presume the trial court

considered all of the relevant “best interest” factors listed in R.C. 3109.04(F)(1). Id.,

citing Evans v. Evans (1995), 106 Ohio App.3d 673, 677.

       {¶36} The record in the case sub judice reveals that after appellant remarried

after the parties’ 2003 divorce, her new husband, Kenneth Strope, developed a positive

relationship with L.F. and clearly took on a stepfather role. However, appellant and

Kenneth divorced in July 2010, with negative ramifications for L.F. For example, due to

appellant’s work schedule, L.F. was forced to spend more time alone at home during

the evenings and overnight periods; furthermore, after the divorce, L.F. was marked

tardy at school five times and received two in-school suspensions. In its judgment entry,

the trial court reviewed the aforesaid statutory factors and found that both parents want
Tuscarawas County, Case No. 2012 AP 03 0025                                             10


to be residential parents of L.F. and both have remained involved in the child’s life (R.C.

3109.04(F)(1)(a) and (c)), that L.F. wants to live with appellee-father (R.C.

3109.04(F)(1)(b)), that L.F. has friends in the Copley area (appellant’s city of residence)

and is well-adjusted to school there (R.C. 3109.04(F)(1)(d)), but that appellant has

taken steps to limit communication between appellee and L.F. (R.C. 3109.04(F)(1)(f)).

The record also indicates that appellee has a house and yard, as opposed to appellant’s

apartment residence, and that appellee has maintained ties with L.F.’s extended

relatives, while appellant has limited contact with her mother and brother. Evidence was

also brought out that appellant once inadvertently sent inappropriate photographs via

cell phone to one of L.F.’s coaches. On the other hand, evidence was adduced that

appellee permitted L.F. to obtain a Facebook account at just 11 years of age, and that

appellee also assisted L.F. in obtaining a watercraft operator’s license without

appellant’s permission.

      {¶37} Ohio courts have recognized that the maintenance of ties with extended

family members is an important factor in the consideration of a child's best interest. See,

e.g., In re Marriage of Shore (1999), 135 Ohio App.3d 374. Moreover, in proceedings

involving the custody and welfare of children, the power of the trial court to exercise

discretion is peculiarly important. See Thompson v. Thompson (1987), 31 Ohio App.3d

254, 258, 511 N.E.2d 412, citing Trickey v. Trickey (1952), 158 Ohio St. 9, 13, 106

N.E.2d 772. Under the present circumstances, upon review, we find the trial court duly

considered the statutory “best interest” factors, and its decision in this regard did not

constitute an abuse of discretion.
Tuscarawas County, Case No. 2012 AP 03 0025                                               11

                                    Harm/Advantage Weighing

       {¶38} Appellant lastly contends the trial court abused its discretion in

determining the harm likely to be caused to L.F. by a change of environment would be

outweighed by the advantages of such a change.

       {¶39} In addition to the issues of “change in circumstances” and whether a

custody modification is in the best interest of the child, in determining whether the

modification is appropriate, a trial court must also find that the harm that will result from

the change will be outweighed by the resultant benefits, pursuant to R.C.

3109.04(E)(1)(a)(iii). See Oliver v. Arras, Tuscarawas App.No. 2001 AP 11 0105, 2002-

Ohio-1590. However, the statute does not require that the trial court make express

findings concerning this determination. See Cameron v. Cameron, Medina App.No.

10CA0064–M, 2011-Ohio-3884, ¶ 11. The trial court in the case sub judice made a

basic finding that any harm likely to be caused by the change of environment is

outweighed by the advantage to L.F. of such change. Judgment Entry, March 2, 2012,

at 6. Our review of the record in the matter sub judice does not indicate that appellate

reversal under the facts and circumstances presented would be warranted against the

trial court’s finding under R.C. 3109.04(E)(1)(a)(iii).
Tuscarawas County, Case No. 2012 AP 03 0025                                           12

                                         Conclusion

      {¶40} We therefore hold the trial court's decision reallocating parental rights and

responsibilities for L.F. did not constitute an abuse of discretion. Appellant's sole

Assignment of Error is overruled.

      {¶41} For the reasons stated in the foregoing, the decision of the Court of

Common Pleas, Tuscarawas County, Ohio, is hereby affirmed.


By: Wise, J.

Delaney, P. J., and

Edwards, J., concur.



                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                               JUDGES
JWW/d 1025
Tuscarawas County, Case No. 2012 AP 03 0025                                      13


         IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




CHRISTINA A. FORD, nka STROPE             :
                                          :
       Plaintiff-Appellant                :
                                          :
-vs-                                      :        JUDGMENT ENTRY
                                          :
JAMES J. FORD                             :
                                          :
       Defendant-Appellee                 :        Case No. 2012 AP 03 0025




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Tuscarawas County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                          ___________________________________


                                          ___________________________________


                                          ___________________________________

                                                            JUDGES